U.S. Bank N.A. v Crockett (2022 NY Slip Op 00212)





U.S. Bank N.A. v Crockett


2022 NY Slip Op 00212


Decided on January 12, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
WILLIAM G. FORD, JJ.


2019-03840
 (Index No. 516625/16)

[*1]U.S. Bank N.A., etc., appellant,
vGerard Crockett, respondent.


Friedman Vartolo LLP, Garden City, NY (Zachary Gold of counsel), for appellant.
Solomon Rosengarten, Brooklyn, NY, for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Francois A. Rivera, J.), dated February 8, 2019. The order, insofar as appealed from, granted the defendant's motion for summary judgment dismissing the complaint as time-barred.
ORDERED that the order is reversed insofar as appealed from, on the law, with costs, and the defendant's motion for summary judgment dismissing the complaint as time-barred is denied.
The order is reversed insofar as appealed from for the reasons stated in the companion appeal (U.S. Bank N.A. v Crockett, _____ AD3d _____ [Appellate Division Docket No. 2018-11178; decided herewith]).
IANNACCI, J.P., CHAMBERS, MILLER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court